Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 LOEWS CORPORATION REPORTS NET INCOME FOR THE SECOND QUARTER OF 2009 NEW YORK, August 3, 2009—Loews Corporation (NYSE:L) today reported income from operations before investment losses for the 2009 second quarter of $519 million compared to $575 million in the 2008 second quarter. Income from continuing operations for the 2009 second quarter was $341 million, or $0.78 per share, compared to $511 million, or $1.00 per share, in the 2008 second quarter. Book value per common share increased to $34.60 at June 30, 2009, as compared to $30.73 at March 31, 2009 and $30.18 at December 31, 2008. The increase during the second quarter of 2009 was primarily driven by a $1.2 billion (after tax and noncontrolling interests) improvement in fair value of the Company’s fixed maturities investment portfolio reflecting a narrowing of credit spreads. Net income (loss) and earnings (loss) per share information attributable to Loews common stock and the former Carolina Group stock is summarized in the table below: June 30, Three Months Six Months (In millions, except per share data) 2009 2008 2009 2008 Net income (loss) attributable to Loews common stock: Income before net investment losses $ 519 $ 575 $ 182 $ 1,013 Net investment losses (a) (178 ) (64 ) (488 ) (93 ) Income (loss) from continuing operations 341 511 (306 ) 920 Discontinued operations, net (a) (1 ) 4,348 (1 ) 4,494 Net income (loss) attributable to Loews common stock 340 4,859 (307 ) 5,414 Net income attributable to former Carolina Group stock - Discontinued operations, net (b) 104 211 Net income (loss) attributable to Loews Corporation $ 340 $ 4,963 $ (307 ) $ 5,625 Net income (loss) per share: Loews common stock: Income (loss) from continuing operations $ 0.78 $ 1.00 $ (0.70 ) $ 1.77 Discontinued operations, net 8.54 8.64 Net income (loss) attributable to Loews common stock $ 0.78 $ 9.54 $ (0.70 ) $ 10.41 Former Carolina Group stock - Discontinued operations, net $ 0.96 $ 1.95 Book value per share of Loews common stock at: June 30, 2009 $ 34.60 December 31, 2008 $ 30.18 Page 1 of 6 (a) Includes a tax-free non-cash gain of $4,287 for the three and six months ended June 30, 2008 related to the separation of Lorillard, Inc. and an after tax gain of $75 for the six months ended June 30, 2008 from the sale of Bulova Corporation. (b) The Carolina Group and Carolina Group stock were eliminated effective June 10, 2008 as part of the separation of Lorillard. Income from Continuing Operations Three Months Ended June 30, 2009 Compared with 2008 The decrease in income from continuing operations primarily reflects higher net investment losses offset by an increase in net investment income at CNA Financial Corporation and strong results at Diamond Offshore Drilling, Inc. Net investment income benefited from higher limited partnership results, partially offset by the impact of lower short-term interest rates. Income from continuing operations includes net investment losses of $178 million (after tax and noncontrolling interests) in the second quarter of 2009 compared to $64 million in the comparable prior year period. Net investment losses in the second quarter of 2009 were primarily driven by other-than-temporary impairment losses recognized in CNA’s available-for-sale portfolio. Six Months Ended June 30, 2009 Compared with 2008 The loss from continuing operations in 2009 primarily reflects higher net investment losses at CNA and a non-cash impairment charge of $1.0 billion ($660 million after tax) recorded in the first quarter of 2009, related to the carrying value of HighMount Exploration & Production LLC’s natural gas and oil properties, reflecting declines in commodity prices, partially offset by strong results at Diamond Offshore. There were no comparable impairment charges in the prior year period. Lower investment income in the first half of 2009 also contributed to the unfavorable comparison to the prior year period. Net investment losses were $488 million (after tax and noncontrolling interests) in the first half of 2009, compared to $93 million in the comparable prior year period. Discontinued Operations In June of 2008, the Company disposed of its entire ownership interest in Lorillard, Inc. through the redemption of Carolina Group stock in exchange for Lorillard common stock and an exchange of our remaining Lorillard common stock for Loews common stock. The Carolina Group and Carolina Group stock have been eliminated. The Company also sold Bulova Corporation in January 2008. Lorillard’s results of operations and the gain on disposal of Lorillard and Bulova have been classified as discontinued operations. Page 2 of 6 SHARE REPURCHASES At June 30, 2009, there were 434,017,991 shares of Loews common stock outstanding. During the second quarter, the Company acquired 1,195,900 shares of Loews common stock for approximately $32 million. Subsequent to June 30, 2009, the Company acquired 1,000,000 shares of Loews common stock for approximately $26 million. Depending on market conditions, the Company may from time to time purchase shares of its and its subsidiaries’ outstanding common stock in the open market or otherwise. # # # CONFERENCE CALLS A conference call to discuss the second quarter results of Loews Corporation has been scheduled for 11:00 a.m.
